Name: Commission Regulation (EEC) No 497/82 of 2 March 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3. 82 Official Journal of the European Communities No L 60/11 COMMISSION REGULATION (EEC) No 497/82 of 2 March 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 2901 /81 , as amended by Regulations (EEC) No 279/82, (EEC) No 387/82 and (EEC) No 396/82, '0-886' in the column 'Germany' in respect of wine shall be replaced by '0-917'. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Articles 3 and 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as last amended by Regulation (EEC) No 481 /82 (4); whereas a check has revealed that Annex II to the Regulation referred to does not corres ­ pond to that submitted for the opinion of the manage ­ ment committee ; whereas it is therefore necessary to amend the Regulation in question, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply :  from 8 February 1982 in respect of Regulation (EEC) No 279/82,  from 22 February 1982 in respect of Regulation (EEC) No 387/82,  from 24 February 1982 in respect of Regulation (EEC) No 396/82. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 362, 17. 12. 1981 , p. 2. (3) OJ No L 288, 8 . 10. 1981 , p. 1 . (4) OJ No L 57, 1 . 3 . 1982, p. 1 .